Citation Nr: 0301404	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right hip 
disability.  

2. Entitlement to a disability rating in excess of 30 
percent for the veteran's service-connected 
disequilibrium.  

3. Entitlement to a disability rating of more than 10 
percent for the veteran's service-connected tinnitus.

4. Entitlement to an increased (compensable) rating for 
the veteran's service-connected residuals of a 
cerebrovascular accident (CVA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 2001.  


FINDINGS OF FACT

1. A right hip disability was not evident during service 
or until many years thereafter and is not shown to 
have been caused by any in-service event.

2. Disequilibrium is currently manifested by episodes of 
loss of balance without a cerebellar gait.

3. The veteran has recurrent tinnitus.  

4. Residual disability from a CVA is not currently 
demonstrated.  



CONCLUSIONS OF LAW

1. A right hip disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2. The criteria for a rating in excess of 30 percent for 
disequilibrium have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Part 4, Diagnostic 
Code 6204 (2002).  

3. The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87, Part 4, Diagnostic Code 6260 
(2002).  

4. The criteria for a compensable rating for the 
residuals of a CVA have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Part 4, Diagnostic Code 8008 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions require VA to notify the 
claimant of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating actions, and were provided a Statement of the Case 
and several Supplemental Statements of the Case.  In 
addition, the Board remanded the case in February 2001, in 
part for the purpose of informing the veteran of the 
provisions of the VCAA and insuring the compliance with 
this law.  The RO, in April 2001, furnished a letter to 
the veteran that included notification of the information 
and medical evidence necessary to substantiate this claim.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  And in 
April 2001, in response to the letter furnished by the RO, 
the veteran indicated that the RO already had all of the 
information available.  The veteran has been afforded a VA 
examination during the course of this claim and an 
opportunity for a hearing.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran.  It appears that there is no 
additional evidence that could or should be obtained, 
regardless of which party would responsible for submitting 
the evidence. As such, more specific notice is not 
indicated.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The veteran claims service connection for a right hip 
disorder that he asserts is related to a motor vehicle 
accident that he claims occurred during service.  Review 
of the service medical records shows that the veteran was 
involved in a motor vehicle accident in 1963, but, while 
he sustained an fracture of the first metatarsal of his 
right foot, he did not sustain any other fracture of his 
right lower extremity or right hip.  The service medical 
records do not show any complaint or manifestation of a 
right hip disorder.  

In a statement, dated in May 1997, the veteran's private 
physician indicated that the veteran had right leg pain 
due to a leg length inequality.  The right leg measured 1 
cm less than the left.  The examiner attributed this to a 
right tibia fracture that the veteran reported that he had 
sustained in a motor vehicle accident during the 1960's, 
during service.  

An examination was conducted by VA in May 2002.  The 
examiner conducted an extensive review of the veteran's 
claims folder.  He noted that there was no evidence of a 
fracture of the tibia during service, only the right first 
metatarsal fracture that was sustained at the time of the 
1963 motor vehicle accident.  After examination, which 
included X-ray studies, it was noted that the veteran had 
a subchondral degenerative cyst in the area of maximum 
weight bearing of the right acetabelum.  It was the 
examiner's opinion that the right hip session that caused 
the veteran's right hip disability and that this cyst was 
not associated with any injury sustained during service.  

It was further noted that the right lower extremity was 
not related to any fracture sustained during service, but 
was developmental in nature.  The diagnoses included 
subchondral degenerative cyst; disability of the right leg 
secondary to motor vehicle accident, not found; and 
disability of the right foot secondary to a motor vehicle 
accident, not found.  The VA examiner noted the May 1997 
opinion of the veteran's private physician, and stated 
that this opinion was based on the history as provided by 
the veteran and not a careful review of the medical 
records.  He believed that, had the private physician had 
all of the veteran's records, he would agree that, since 
there was no tibial fracture, this could not be a 
contributing factor as far as the veteran's leg length 
discrepancy.  


Analysis

To summarize, lay statements are considered to be 
competent evidence when describing the symptoms of a 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and it is not contended otherwise.

In this regard, the service medical records do not 
demonstrate that the veteran sustained an injury of his 
right hip during service, or that the veteran manifested a 
right hip disorder during service.  Additionally, a VA 
examiner evaluated all of the medical evidence of record 
and determined that there was no evidence that the veteran 
had sustained a right hip injury while on active duty and 
that the shortening of the right lower extremity was 
congenital in nature.  Furthermore, the examiner indicated 
that the right hip disorder was due to a subchondral 
degenerative cyst, which was unrelated to service.

The VA opinion is clear, concise and thorough and more 
credible that the May 1997 opinion of the veteran's 
private physician that was rendered on the basis of the 
veteran's unsubstantiated history.    See Reonal v. Brown, 
5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 406 
(1995).  Under these circumstances, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 


Increased Rating

In an October 1997 statement, the veteran's private 
physician indicated that the veteran's vertigo had been 
getting worse.  

The veteran was afforded a neurologic evaluation by VA in 
April 1998.  At that time, it was indicated that he worked 
part time as a real estate salesman.  It was reported that 
he had significant hearing loss and tinnitus that he 
related to noise exposure while he was in the military.  
He began having imbalance approximately 10 years ago.  He 
did not clearly describe vertigo.  This had progressively 
worsened over the 10 years.  He was being evaluated for 
this in 1993 when he had a computerized tomography of the 
brain in December 1993.  This revealed evidence of 
moderate cerebellar atrophy as well as a small left 
internal capsule lacunar infarction.  The veteran was 
never aware that he had had a stroke.  Regarding his 
imbalance, this had progressively worsened and he 
infrequently fell.  He sometimes used a cane to ambulate.  
He did not describe any focal neurological deficits.  

On examination, he was fully developed and in no acute 
distress.  He ambulated without a cane.  Had no neurologic 
deficits.  There was nystagmus, with far lateral gaze, 
bilaterally, which was more prominent with gaze to the 
right than to the left.  Vestibular-ocular and 
vestibulospinal reflexes were impaired.  There was no 
facial weakness and no sensory loss.  Gag reflex was 
intact and there was no tongue weakness.  Strength and 
muscle tone was within normal limits.  There was a mild-
moderate gait ataxia with a tendency to fall to the right.  
There was no limb ataxia.  

Sensory examination was intact.  Biceps and triceps tendon 
jerks were 1+ and symmetrical, and patellar and Achilles 
tendon jerks were 2+ and symmetrical.  Plantar responses 
flexor bilaterally.  The impressions were left cerebral 
internal capsule lacunar infarction which was an 
incidental finding on CT in 1993 with no evidence of any 
residual neurological deficit secondary to this; bilateral 
vestibular and hearing impairment related to cranial nerve 
VIII damage secondary to noises exposure; and cerebellar 
atrophy.  It was the opinion of the examiner that the 
imbalance was secondary to his bilateral vestibular 
dysfunction and not due to cerebrovascular disease.  The 
left cerebral lacunar infarction would not result in 
imbalance, which was additionally not consistent with 
stroke as an etiology.  

During the VA examination of the right hip in May 2002, it 
was reported that the veteran with the wide based arm of 
circumductive type of gait.

VA outpatient treatment records through May 2002 have been 
reviewed.  There is no evidence in these records of a 
cerebellar gait.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various 
disabilities.  

Service connection for disequilibrium and tinnitus was 
established by rating decision of the RO dated in 
September 1997.  A combined 30 percent evaluation was 
assigned at that time.  A separate 10 percent rating was 
established for tinnitus by rating decision dated in 
January 2000 based on new regulations. 

During the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs. These new regulations were effective June 
10, 1999. See 62 Fed. Reg. 25,202-25,210 (May 11, 1999). 
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations change 
after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
VA to provide otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The effective date of a rating assigned under the revised 
schedular criteria may not be earlier than the effective 
date of that change; the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change. See VA O.G.C. Prec. Op. No. 3-
2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); 38 
U.S.C.A. § 5110(g).

Under 38 C.F.R. § 4.87a, Diagnostic Code 6260, as in 
effect prior to June 10, 1999, a maximum 10 percent rating 
was warranted when tinnitus was persistent as a symptom of 
head injury, concussion, or acoustic trauma.

Under the new rating criteria, in effect from June 10, 
1999, a maximum 10 percent rating is provided for 
recurrent tinnitus, regardless of cause. 38 C.F.R. § 
4.87a, Code 6260 (2001). The Note that follows provides 
that a separate rating for tinnitus may be combined with a 
rating under Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an rating under one of 
those diagnostic codes.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6204, as in 
effect prior to June 10, 1999, a 10 percent rating was 
warranted when chronic labyrinthitis was moderate with 
tinnitus and occasional dizziness.  A maximum rating of 30 
percent was assigned for severe chronic labyrinthitis with 
tinnitus, dizziness, and occasional staggering.

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, as in effect 
from June 10, 1999, peripheral vestibular disorders are 
assigned a 10 percent evaluation for occasional dizziness 
and a maximum 30 percent evaluation for dizziness and 
occasional staggering.  The Note that follows provides 
that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a 
compensable rating can be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the function affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6204, as in 
effect prior to June 10, 1999, Miniere's syndrome was 
rated as 100 percent disabling if severe with frequent and 
typical attacks, vertigo, deafness, and cerebellar gait; 
60 percent disabling if moderate with less frequent 
attacks, including cerebellar gait; and 30 percent 
disabling if mild; with aural vertigo and deafness

As of June 10, 1999, Meniere's syndrome (endolymphatic 
hydrops) will be rated as 100 percent disabling if there 
are hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus. The disability will be rated at 60 
percent if there are hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus.  The disability 
will be rated at 30 percent if there are hearing 
impairment with vertigo less than once a month, with or 
without tinnitus. Note: Evaluate Meniere's syndrome either 
under these criteria or by separately evaluating vertigo 
(as a peripheral vestibular disorder), hearing impairment, 
and tinnitus, whichever method results in a higher overall 
evaluation.  But do not combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an evaluation under 
diagnostic code 6205. 38 C.F.R. Part 4, Code 6205 (2001).
A 100 percent evaluation for six months may be assigned 
for vascular conditions diagnosed as thrombosis of brain 
vessels. 38 C.F.R. § 4.124a, Diagnostic Code 8008. A 
minimum rating of 10 percent thereafter may be assigned. 
Id.

It is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025, that there be ascertainable 
residuals. Id. at Note.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on 
the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease. 
Id. 

It is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, 
in addition to the codes identifying the diagnoses. Id.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The current 30 percent rating in effect for peripheral 
vestibular disorders is the maximum rating permitted under 
the pertinent diagnostic codes.  In order to be entitled 
to a higher rating peripheral vestibular disorder would be 
evaluated as analogous to Miniere's syndrome. 

In this regard the evidence shows that service connection 
has been granted for hearing loss.  The veteran's private 
physician indicated that the veteran had vertigo. However, 
vertigo was not clinically confirmed during the recent VA 
examination.  Additionally, the current medical evidence 
does not show the presence of a cerebellar gait.  
Accordingly, a higher rating is not warranted under either 
the old or new rating criteria.  

As noted, the veteran is already receiving the maximum 
scheduler evaluation for tinnitus.  It can be argued that 
a higher rating should be assigned on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  The Board does not 
have the authority to assign an extraschedular rating in 
the first instance, and under the circumstances of this 
case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular rating standards.  Such factors 
do not appear in this case.  There is nothing exceptional 
about the veteran's tinnitus or disequalibrium syndrome, 
compared to similarly situated veterans, and the schedular 
ratings which have been assigned adequately compensate him 
for his related industrial impairment.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

Concerning the residuals of the CVA, the recent VA 
examination indicated that the loss of balance the veteran 
experience was unrelated to his stroke.  Additionally, the 
examiner determined that there were no current residuals 
resulting from the CVA.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
clams.


ORDER

Service connection for a right hip disability is denied.  

A rating in excess of 30 percent for dysequilibrium 
syndrome is denied.  

A rating in excess of 10 percent for tinnitus is denied.  

A compensable rating for the residuals of a CVA is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

